            Case 1:19-cv-06137-GHW Document 106 Filed 02/23/21 Page 1 of 3




                                          INVESTOR COUNSEL

                                                                                                 Laurence M. Rosen
                                                                                             lrosen@rosenlegal.com
  February 23, 2021

  VIA ECF
  The Honorable Gregory H. Woods
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street
  New York, New York 10007-1312

           Re: Skiadas v. Acer Therapeutics Inc., et al., Case No. 1:19-cv-06137-GHW

  Dear Judge Woods:

  We write on behalf of Lead Plaintiff Skiadas (“Plaintiff”) in response to Defendants’ February 18,
  2021 pre-motion letter requesting leave to move to dismiss a portion of the Third Amended Class
  Action Complaint (the ”TAC”) (ECF. No. 104.) Plaintiff moved to file the TAC because the FDA
  documents that Defendants produced provided proof of significant additional wrongdoing by
  Defendants. They show that when Defendants explicitly asked the FDA if the Ong Trial was
  sufficient for approval of EDSIVO’s NDA, the FDA did not agree and, instead, told Defendants
  that approval based on a single study was rare. The meeting minutes further showed that the FDA
  had warned Defendants for years that the Ong Trial had serious flaws: (1) it had a randomization
  imbalance between the celiprolol (the generic name for EDSIVO) and control groups, and (2) its
  results were not properly adjusted for the multiple interim analyses of efficacy conducted during
  the Trial and that the Trial was stopped early based on those improperly conducted interim
  analyses. Because of those flaws, the FDA concluded that the Ong Trial was not sufficient to show
  that EDSIVO was effective against vEDS and its results were not statistically significant. Based
  on this new information, the TAC (1) repleads Defendants’ misstatements about the “guidance”
  that the FDA provided Defendants at the May 2017 meeting; (2) adds Defendants’ misstatements
  that the Ong Trial had statistically significant results, showed efficacy, and that important
  phenotype characteristics were equally balanced between the celiprolol and control groups; and
  (3) pleads that the “FDA Agreed” statements that the Court previously sustained were false and
  misleading for the additional reason that Defendants failed to disclose that the FDA told Acer that
  approval based on a single trial was “rare” and that the FDA was concerned about flaws in the Ong
  Trial. 1 Defendants seek to dismiss only the first two categories of misstatements. 2

  Defendants’ FDA Guidance Statements Were False and Misleading.

  The FDA documents that Defendants produced show that Defendants’ statements that the “FDA

  1
    Defendants’ Proposed TAC also included Defendants’ statements that Acer’s product candidates had a “de-risked
  profile,” but, in an effort to streamline the TAC, Plaintiff elected not to include those statements in the final TAC.
  2
    Defendants also claim that what they describe as their “status update[]” misstatements are not actionable. (TAC ¶¶
  152, 192.) Those statements also include misstatements about the Ong Trial’s statistical significance and EDSIVO’s
  efficacy, which render the statements misleading.

                                                             1
THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 40TH FLOOR ♦ NEW YORK, NY 10116 ♦ TEL: (212) 686- 1060 ♦ FAX: (212) 202 - 3827
            Case 1:19-cv-06137-GHW Document 106 Filed 02/23/21 Page 2 of 3




  provided us with additional guidance on the expected presentation of the existing clinical data for
  EDSIVO™ to support the NDA filing” at a May 2017 meeting were misleading. (TAC ¶¶ 166,
  179.) The minutes from that meeting show that the FDA did not simply give “guidance” on how
  to present the Ong Trial data. Instead, the FDA criticized the Ong Trial’s randomization imbalance
  and interim analyses — concerns about how the Trial was originally conducted that undermined
  the reliability of the results. (Id. ¶ 76.) This information was highly material to investors since
  flaws in the original Ong Trial could not be easily remedied by Acer after the fact. Once
  Defendants made specific disclosures about the FDA’s guidance concerning the Ong Trial data at
  the September 2017 meeting, they were required to disclose the FDA’s negative comments about
  how the Trial was originally conducted since “once a company speaks on an issue or topic, there
  is a duty to tell the whole truth… The literal truth of an isolated statement is insufficient; the proper
  inquiry requires an examination of defendants' representations, taken together and in context.”
  Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 250-251 (2d Cir. 2014).

  Defendants’ argument that their omissions were not actionable because “[t]he FDA did not say
  Acer could not address the issues [with the Ong Trial]” is a red herring. Plaintiff’s position is not
  that the FDA’s criticism of the Ong Trial in September 2017 meeting made it 100% certain the
  FDA would reject EDSIVO. Instead, Plaintiff is arguing that Defendants’ guidance statements
  were materially misleading because there was a much greater risk of rejection than Defendants’
  statements indicated since they failed to disclose that the FDA had serious concerns about the
  quality of the original Ong Trial data.. Accordingly, these statements are clearly actionable based
  on the new information in the minutes from the FDA’s meetings with Acer.

  Defendants’ Statements Regarding the Ong Trial Were False and Misleading.

  Defendants stated numerous times during the class period that the Ong Trial had statistically
  significant results and demonstrated the efficacy of celiprolol (TAC ¶¶ 152, 155, 157, 169 171,
  172, 182, 183, 189, 190, 192) and that the important phenotype characteristics were equally
  balanced between celiprolol and control groups in the Trial (id. ¶¶ 156, 162, 170, 175, 186.) They
  made these statements while the FDA was warning them of exactly the opposite — that the Trial
  did not show efficacy, was not statistically significant, and the celiprolol and control groups had a
  randomization imbalance. While it is true that sponsors of a drug may not have the duty to disclose
  all negative FDA comments about a study, 3 they cannot make statements to investors that data is
  favorable without also disclosing the FDA’s trepidations about the same data. See Schueneman v.
  Arena Pharm., Inc., 840 F.3d 698, 709 (9th Cir. 2016) (holding that defendant’s positive
  statements about animal studies were actionable because“[it] could have remained silent about the
  dispute or it could have addressed its discussions with the FDA head-on. But it could not represent
  that there was no controversy here because all the data was favorable”); In re Amylin Pharm., Inc.
  Sec. Litig., No. 01CV1455 BTM (NLS), 2003 WL 21500525, at *8 (S.D. Cal. May 1, 2003) (“A
  company seeking FDA approval of a new drug clearly is not under any obligation to disclose every
  single issue raised by the FDA throughout the process. However, if the FDA expresses significant
  concerns regarding the sufficiency of the trials, the company cannot make affirmative

  3
    None of Defendants’ cases concern situations where the defendants were making positive statements about precisely
  the same thing that the FDA was warning them about. Notably, in Tongue v. Sanofi, 816 F.3d 199, 214 (2d Cir. 2016)
  and In re Sanofi Sec. Litig., 87 F. Supp. 3d 510, 524 (S.D.N.Y. 2015), the FDA approved the drug in question without
  any further clinical trials.

                                                             2
THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 40TH FLOOR ♦ NEW YORK, NY 10116 ♦ TEL: (212) 686- 1060 ♦ FAX: (212) 202 - 3827
            Case 1:19-cv-06137-GHW Document 106 Filed 02/23/21 Page 3 of 3




  representations regarding the completeness or sufficiency of the trials without full disclosure.”).

  Defendants also cannot reasonably argue that their misstatements were not material because there
  was some public information about the flaws in Ong Trial. What is actionable is Acer’s failure to
  disclose the FDA’s serious concerns about the Ong Trial, not the flaws themselves. See
  Schueneman., 840 F.3d at 709 (“It is the failure to disclose ‘issues’ and ‘concerns’ with the Rat
  Study and the FDA’s interest in the outcome of those studies—not who was ultimately right about
  the underlying science—that matters.”). Additionally, a “truth-on-the-market defense is intensely
  fact-specific and is rarely an appropriate basis for dismissing a § 10(b) complaint for failure to
  plead materiality.” Ganino v. Citizens Utilities Co., 228 F.3d 154, 167 (2d Cir. 2000).

  Plaintiff Pleads Scienter for the New Misstatements.

  Scienter can be pled “by alleging facts (1) showing that the defendants had both motive and
  opportunity to commit the fraud or (2) constituting strong circumstantial evidence of conscious
  misbehavior.” In re Lehman Bros. Equity/Debt Securities Litig., 799 F. Supp. 2d 258, 293
  (S.D.N.Y 2011). Recklessness meets the pleading requirement for scienter where defendants have
  “knowledge of facts or access to information contradicting their public statements.” Novak v.
  Kasaks, 216 F.3d 300, 308 (2d Cir. 2000).

  Defendants admit in their letter that Plaintiff pleads motive and opportunity for the same reason
  that the Court credited in its Order on Defendants’ motion to dismiss the Second Amended
  Complaint (“SAC”) — “[a]n executive at a company that will go belly up if it fails to
  fundraise…has a stronger incentive to bet the farm in a reckless gamble because the alternative is
  certain failure.” Skiadas v. Acer Therapeutics Inc., No. 1:19-CV-6137-GHW, 2020 WL 3268495,
  at *11 (S.D.N.Y. June 16, 2020). Additionally, that Defendants acted consciously or recklessly is
  pled even more strongly in the TAC than in was in the SAC. The SAC inferred that Defendants
  knowingly or recklessly made misrepresentations based on the FDA ultimate rejection of
  EDVISO. In contrast, because Plaintiff now has access to Acer’s FDA meeting minutes, we now
  know that Defendant Schelling personally attended all the meetings, that the FDA put its serious
  concerns about the Ong Trial in writing, and that Defendant Palmin, as CFO, would have had
  access to those documents. See Schueneman, 840 F.3d at 709 (holding that failure to disclose
  FDA’s concerns about animal study was sufficient to plead scienter); Kalnit v. Eichler, 264 F.3d
  131, 142 (2d Cir. 2001) (“Securities fraud claims typically have sufficed to state a claim based on
  recklessness when they have specifically alleged defendants’ knowledge of facts or access to
  information contradicting their public statements.” (internal quotation marks omitted)).

  Finally, Defendants make the same argument that the Court rejected in its Order on the motion to
  dismiss the SAC — that it would have been illogical for Acer to go forward with EDSIVO’s NDA
  if it believed that the FDA’s comments precluded approval. The Court rejected this argument
  because “allegations support the inference that Defendants rationally (though recklessly) gambled
  that the FDA would ultimately approve EDSIVO…without additional clinical development.”
  Skiadas, 2020 WL 3268495 at *11. The same argument applies to the new allegations in the TAC.

                                                                                     Respectfully submitted,
                                                                                     /s/ Laurence M. Rosen


                                                             3
THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 40TH FLOOR ♦ NEW YORK, NY 10116 ♦ TEL: (212) 686- 1060 ♦ FAX: (212) 202 - 3827
